Case 2:19-cv-00567-DDP-MAA Document 40 Filed 07/02/20 Page 1 of 2 Page ID #:366
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:19-cv-00567-DDP (MAA)                                           Date: July 2, 2020
Title       Kenneth A. Fox v. Bureau of Prisons et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Munoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed

       On March 19, 2020, Defendants Stephen Langford, Daniel Files, Jaspal Dhaliwal, M.D.,
Valerie Ericksen (Tapia), and Felipe Martinez, Jr. (collectively, “Defendants”) filed a Motion to
Dismiss Plaintiff’s Second Amended Complaint (“Motion”). (Mot., ECF No. 31.)

        On March 20, 2020, the Court ordered Plaintiff Kenneth A. Fox (“Plaintiff”) to file an
Opposition to the Motion no later than April 20, 2020. (ECF No. 33.) The Court explicitly advised
Plaintiff that “failure to respond to the Motion may be construed as consent to the granting of the
Motion and may result in dismissal of the action. C.D. Cal. L.R. 7-12.” (Id.)

        On May 11, 2020, the Court received Plaintiff’s letter to the District Judge, which the Court
rejected pursuant to Local Rule 83-2.5. See C.D. Cal. L.R. 83-2.5 (prohibiting letters to the judge).
(ECF No. 35.) In his letter, Plaintiff asserted that “[t]his case needs to be moved to Portland so I
have a fair chance.” (Id.)

       On May 11, 2020, the Court ordered Plaintiff to do one of the following no later than June
25, 2020: (1) file an Opposition to the Motion; (2) file a Motion to Transfer the lawsuit; or
(3) Dismiss the lawsuit by filing a Notice of Dismissal (“Order”). (Order, ECF No. 36.)

       On July 1, 2020, Defendants filed a Notice of Non-Receipt of Opposition to Motion to
Dismiss the Second Amended Complaint. (ECF No. 39.) Defendants state that they have not
received any Opposition from Plaintiff, nor has Plaintiff filed a motion to transfer or a dismissal, as
the Court’s Order required. (Id., at 3.) Defendants argue that under Local Rule 7-12, Plaintiff’s


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 2:19-cv-00567-DDP-MAA Document 40 Filed 07/02/20 Page 2 of 2 Page ID #:367
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:19-cv-00567-DDP (MAA)                                         Date: July 2, 2020
Title       Kenneth A. Fox v. Bureau of Prisons et al.


failure to timely file an Opposition may “may be deemed consent to the granting . . . of the motion,”
and request that the Court grant the Motion and dismiss Plaintiff’s action in its entirety for the
reasons set forth in the Motion. (Id.) Defendants also argue that Federal Rule of Civil Procedure
41(b) provides independent grounds to dismiss Plaintiff’s action with prejudice. (Id.)

       Plaintiff is ORDERED TO SHOW CAUSE by August 3, 2020 why the Court should not
recommend that the lawsuit be dismissed for failure to file an Opposition to the Motion, failure to
comply with Court orders, and failure to prosecute the case. If Plaintiff files either an Opposition to
the Motion, a Motion to Transfer, or a Notice of Dismissal on or before that date, the Order to Show
Cause will be discharged, and no additional action need be taken.

       Plaintiff is advised that failure to file an Opposition to the Motion may be construed as
consent to the granting of the Motion and will result in a recommendation that the lawsuit be
dismissed. See C.D. Cal. L.R. 7-12. Plaintiff also is advised that failure to comply with this
order will result in a recommendation that the lawsuit be dismissed for failure to prosecute
and/or failure to comply with Court orders. See C.D. Cal. L.R. 41-1.

        It is so ordered.

Attachment
Notice of Dismissal




                                                                         Time in Court:        0:00
                                                                   Initials of Preparer:       JM


CV-90 (03/15)                          Civil Minutes – General                             Page 2 of 2
